Case 1:19-cr-00630-PAC Document9 Filed 10/25/19 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
x

 

UNITED STATES OF AMERICA,
1: 19 Cr,00630 (PAC)
SUBSTITUTION OF COUNSEL ORDER
-against-

CONNOR GANNON,

Defendant.
--X

 

 

 

HONORABLE PAUL A. CROTTY, United States District Judge:

For the reasons stated on the record at the conference held on October 25, 2019,
Zachary Margulis-Ohnuma is appointed as CJA counsel to the above named the
defendant, NUNC-PRO-TUNC October 25, 2019. The defendant’s former attorney,
Martin Cohen, is relieved as counsel. The Clerk of Court is directed to update the docket

accordingly.

Dated: New York, New York
October 25, 2019

SO ORDERED

(ial Mesihy

PAUL A. CROTTY
United States District Judge

 

 

 
